Citation Nr: 1825702	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating for coronary artery disease status post bypass grafting and pulmonary hypertension (heart disability), evaluated as 30 percent disabling prior to November 4, 2012, and evaluated as 60 percent disabling from March 1, 2013.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 4, 2012, and on and after March 1, 2013.  


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal of entitlement to an increased rating for a heart disability.

2.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of entitlement to an increased rating for a heart disability have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2017).

2.  The criteria for entitlement to a TDIU from April 18, 2012, to November 4, 2012, and on and after March 1, 2013, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.  In a written statement submitted in October 2016, the representative requested withdrawal of the Veteran's appeal of entitlement to a TDIU.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim for entitlement to an increased evaluation for the service-connected heart disability.

II.  TDIU

As the instant decision is fully favorable to the Veteran, any error in VA's duties to notify and assist is harmless. 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Board notes that the Veteran is in receipt of a 100 percent disability rating for his heart disability from November 5, 2012, to February 28, 2013.  As a result, and because the Veteran's TDIU is based on the combination of all his service-connected disabilities, the Board finds that the appeal for a TDIU during that period is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also 38 U.S.C. § 1114 (s) (2012).

For the duration of the appeal, the Veteran has remained unemployed, as he left his last occupation as a mechanic in April 2011.  

For the entire appeal period, the Veteran has met the schedular criteria for a TDIU.  From April 18, 2012, to November 2012, he was in receipt of the following disability ratings: 1) a 30 percent rating for coronary artery disease with bypass grafting and pulmonary hypertension; 2) a 20 percent rating for diabetes mellitus, type II; 3) 10 percent ratings for diabetic neuropathy of the bilateral lower extremities; and 4) a noncompensable evaluation for erectile dysfunction.  Because these service-connected disorders are presumed to have originated from the same etiology, the Veteran's exposure to Agent Orange, or have been caused by a disease presumed to have been caused by Agent Orange exposure, they are considered one disability for purposes of being one single disability for the schedular criteria for TDIU.  38 C.F.R. § 4.16 (a)(2).  As such, they meet the 60 percent threshold for a TDIU under 38 C.F.R. § 4.16 (a).  On and after March 1, 2013, the Veteran's heart disease is rated as 60 percent disabling and the other ratings remained the same.  Thus, there is one disability rated as 40 percent disabling and the combined rating on and after March 1, 2013, is 70 percent.  Thus, the only remaining consideration is whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

Multiple July 2013 VA examinations were conducted.  Regarding heart disease, the Veteran reported that he was unable to work in physical labor due to fatigue.  He reported that he probably could do a desk job physically.  However, he expressed doubts that he would be able to perform such a task mentally.  The examiner noted the Veteran was cautious with activity.  VA examiners found that diabetes impacted the Veteran's ability to work because he had to eat more often and the side effects of not eating impacted the flow of the day.  It was noted that peripheral neuropathy and erectile dysfunction did not impact this ability to work. 

In an April 2014 statement, the Veteran's fiancé indicated that it would be best for her to remain with the Veteran at all times to take care of him.  She stated that prior to the Veteran's heart surgery in November 2012, the Veteran was not capable of holding full time employment.  

The Veteran submitted an October 2016 private vocational assessment.  The opining professional reviewed the Veteran's VA claims file, including the July 2013 VA examinations, VA treatment records, and the April 2014 buddy statement from the Veteran's fiancé. The professional noted the Veteran's service-connected disabilities, including heart disease, diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  The professional also noted the Veteran's education level, indicated that he had obtained a high school degree and attended one year of college.  His primary occupation had been working as a machinist.  The professional noted that a machinist occupation is considered medium in physical demand requirements.  The skill base from such an occupation was transferrable, but only to occupations with similar physical requirements.  

The evaluating professional opined that the Veteran's service-connected disorders prevented employment in even a sedentary capacity.  Given the Veteran's occupational history, the Veteran's skill base would not transfer to lighter alternative work.  Because of his service-connected disorders, the Veteran was no longer able to perform occupations that would require physical activity at the same level as his last occupation.  The examiner noted that the Veteran's heart disease and diabetes mellitus caused extreme fatigue with any attempted activity, resulting in the need to lie down frequently during the day.  In addition, these disorders caused clinically significant limitations in cognitive function and concentration, as chronic fatigue resulted in the inability to keep and perform a regular daily schedule without unanticipated interruptions.  The evaluating professional also discussed the physical limitations associated with the Veteran's bilateral lower extremity neuropathy, explaining that these disorders limited the Veteran's ability to walk and stand even for short periods of time without the development of pain.  The Veteran would also have difficulty navigating uneven surfaces, descending and ascending stairs, and climbing.  The Veteran was additionally limited in his lifting and carrying capacity, and he was unable to report repetitive activities such as bending, stooping, or twisting.  The Veteran would need to sit or lie down frequently during the day to manage his chronic pain.  Not only did these prevent physical labor, they also precluded sedentary employment.  The opining professional noted that, even at the sedentary leve of employment, a worker must be able to successfully maintain the pace and production expected by an employer without frequent interruption.  In a competitive market, sedentary work required the ability to sit for up to six hours and stand or walk up to possibly two hours in an eight hour work day.  The professional also noted that the Veteran would require frequent absences from work, excessive breaks during a workday, and physical accommodations at the place of employment to the extent that it would not be tolerated by an employer in a competitive market.  

Based on this discussion and a review of the Veteran's record, the professional opined that the Veteran was unable to maintain substantially gainful competitive employment on a regular and consistent basis, even at the sedentary level of work, due primarily to symptoms associated with his service-connected disabilities.  In making this opinion, the professional acknowledged the prior negative opinions.  However, the professional noted these opinions were backed by limited expertise in translating the severity of the Veteran's disabilities into an opinion on whether the degree of restriction or limitation, or both, prevented one from work.   

The Board has carefully weighed the evidence and finds that the evidence supports the grant of a TDIU.  In making this determination, the Board accords the October 2016 private vocational opinion significant probative weight.  The opining professional described the limitations particular to each service-connected disorder and explained how the limitations would preclude employment, specifically accounting for the Veteran's occupational history and education.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The October 2016 opinion outweighs the negative evidence of record, and the Board finds that a TDIU is warranted from April 18, 2012, to November 4, 2012, and on and after March 1, 2013.  


ORDER

The appeal of entitlement to an increased rating for a heart disability is dismissed.  

Entitlement to a TDIU is granted prior to November 4, 2012, and on and after March 1, 2013. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


